Exhibit 10.18 CONSULTING AGREEMENT THIS CONSULTING AGREEMENT (this “Agreement”), effective March 2, 2010 (the “Effective Date”), is made between KL Energy Corp., a Nevada corporation (the “Company"), having its principal place of business at 306 East Saint Joseph Street Suite 200 Rapid City, South Dakota57701, and Steve Corcoran ("Consultant"), of 2919 Falls Drive, Rapid City SD 57702. In consideration of the Company retaining Consultant to provide consulting services for the Company, the parties agree as follows: 1.General Understanding Consultant hereby agrees to provide the services (the “Services”) as requested from time to time by the Board of Directors of the Company (the “Board”).The Board shall authorize the specific projects and the related tasks to be performed by Consultant under this Agreement. Consultant will perform the Services at (a) the Consultant’s principal place of business. The Consultant will provide office space, furniture, computer equipment, supplies, and other equipment necessary to perform the Services as directed.Consultant will perform the Services under the general direction of the Board. 2.Term This Agreement shall commence on the Effective Date and shall remain in effect until terminated unless earlier terminated pursuant to this Section 2 (the “Term”).The Company may terminate this Agreement at any time after the fourth month by providing written notice to Consultant and specifying the effective date of termination in such notice (which date must be on or after the date such notice is provided to Consultant), and the Consultant may terminate this Agreement at any time upon ten (10) days written notice to the Company.If the Company terminates Services hereunder for any reason other than Consultant’s material breach of this Agreement, the Company shall pay Consultant all amounts due and unpaid for Services performed on or prior to termination. 3.Compensation a) Compensation for the first four months of this Agreement shall be $12,251.58 per month, for a total of $49,006.33. Beginning in month five, Consultant will be compensated for the Services performed under this Agreement at the rate of $3,000 per month plus dental coverage at the current plan.The rate stated includes all taxes. Consultant shall be reimbursed for reasonable business expenses directly related to the Services under this Agreement.If the Consultant provides Services at the Company’s request and approval in any particular month in excess of 30 hours, the Consultant will be paid $100 per hour for each approved hour in excess of the 30 hours in that month. b) Within 30 days of the Execution date the Company will grant to the Consultant a fully vested option to acquire 83,333 share of the Company's common stock at a exercise price of $1.10 per share for an exercise period of 3 years. 4.Lock-Up Shares Onthe execution of this Agreement by the parties hereto, Employer agrees to release or cause the release of the 594,046 shares of Employer’s common stock held by Employee that are subject to that certain lock-up agreement dated September 30, 2008 from the contractual restrictions and covenants set forth in the Lock-Up. 5.Indemnity of Employee Employer agrees to indemnify Employee to the same extent that Employer is indemnifying its directors and officers as provided in Employer’s Articles of Incorporation and Bylaws in connection with any action or proceeding in which Employee was named a party by reason of the fact that Employee was serving as the Chief Executive Officer of Employer for his acts or omissions during the period when Employee was serving as the Chief Executive Officer of Employer until March 2, 2010, provided that Employee acted in good faith and in a manner Employee reasonably believed to be in the best interests of Employer, and, with respect to any criminal action or proceeding, had no reasonable cause to believe Employee’s conduct was unlawful. Exhibit 10.18 Page 1 6.Confidential Information, Work Product and Assignment of Inventions. Confidential Information.Consultant shallcontinue to be boundby the terms of the Employee Proprietary Information Inventions Agreement (attached as Exhibit A) and the Noncompetition Agreement (attached as Exhibt B) (collectively, the "IP Agreements")signed by Employee as part of Employee’s Employment Agreement effective February 15, 2010, for the term of this Agreeement, with all references to "Employment Agreement," "Employee or Executive" or"Employment"in the IP Agreements referring to this Agreement, the Consultant and the engagement under this Agreement, respectively.
